Exhibit 10.2
 
 
Consulting Agreement
 
I, Raj Pamani accept the position of contractor of Bioneutral Laboratories
Corporation USA (the "Company"). I will accept responsibilities and take
direction from the Company's Board of Directors. I accept this position as of
June 15, 2008 as a contractor for total monthly compensation of $10,000 and a
one time stock issuance of 4,250,000 shares of the Company's common stock. No
other compensation arrangements exist between myself and the Company.
 
Contractor:
 
/s/ Raj Pamani                          
Raj Pamani, Director
 
 
/s/ Andrew Kielbania                            
Andrew Kielbania, Secretary